529 F.2d 1297
Jack GOLDTRAP, d/b/a Jack's Fruit Company, not incorporated,Plaintiff-Appellee,v.Doyle CONNER, Commissioner of Agriculture of the State ofFlorida, et al., Defendants-Third Party PlaintiffsAppellants,v.GROWERS MARKETING SERVICE, INC., Third Party Defendant.
No. 75--1010.
United States Court of Appeals,Fifth Circuit.
April 7, 1976.Rehearing and Rehearing En BancDenied May 10, 1976.

Appeal from the United States District Court for the Middle District of Florida, Charles R. Scott, Judge.
Robert A. Chastain, Gen. Counsel, State of Fla., Dept. of Agriculture & Consumer Services, Tallahassee, Fla., for Doyle Conner and others.
Britt Whitaker, Tampa, Fla., for Jack Goldtrap.
Robert L. Trohn, Lakeland, Fla., for Growers Marketing Service.
Before BROWN, Chief Judge, TUTTLE and GEE, Circuit Judges.
PER CURIAM:


1
This case, which has been much litigated in the Florida Courts, Growers Marketing Service, Inc. v. Conner, Fla.Dist.Ct.App., 1971, 249 So. 2d 486; Jack's Fruit Co. v. Growers Marketing Service, Inc., Fla., 1972, 261 So. 2d 171, makes its second appearance in this Court, Jack's Fruit Company v. Growers Marketing Service, Inc., 5 Cir., 1973, 488 F.2d 493.  The arguments conclusively show that the District Court had no jurisdiction in this case and accordingly the judgment entered is vacated and the case remanded to the District Court with direction to dismiss for want of jurisdiction.1


2
VACATED and REMANDED with directions to dismiss.



1
 With this decision falls the supersedeas bond given by the appellant as well as any other liabilities imposed by the decree now vacated